DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 24-46 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claims 24-46 are directed to patentably distinct and disclosed species which do not read on the bioreactor species elected by original presentation.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welter et al. (US 8,507,266)


Regarding Claim 1 Welter discloses a bioreactor comprising
a housing configured to define a perfusion chamber;(See Welter Abstract and Figs. 1-2 wherien a housing includes a perfusion chamber, i.e. area where perfusion fluids flow, formed between upper frame 210 and lower frame 212) and
a sample holder positioned within the perfusion chamber, the sample holder including a base and a platen configured to hold a tissue construct having a perfusion channel within the tissue construct and configured to be positioned in abutment with the base,  a perfusion channel within the base and a perfusion opening within the platen wherein the perfusion channel of the base is configured to align with the perfusion opening of the platen. (See Welter Figs. 1-4 wherein a sample holder 12 is positioned within the perfusion chamber and includes a base 24/28 and a platen formed by elements 32-22 which is held in abutment with the base. The platen is configured to hold a tissue construct 15 having a channel therein.  The base has a perfusion channel 160 which aligns with a perfusion opening, i.e. the bottom portion of opening 40.  These align because the channel 160 has at least one axis which aligns with the opening 40 and allows fluid transfer there between. )
an inlet flow channel coupled to the perfusion channel of the base, wherein the inlet flow channel is configured to perfuse a fluid through the perfusion channel of the base and perfusion opening of the platen into the perfusion chamber, and an outlet flow channel:; (See Welter Figs. 1-4 wherein there is an inflow channel 162 coupled to the perfusion channel of the base and configured to perfuse fluid through the perfusion channel of the base and the opening of the platen into the perfusion chamber. There is also an outlet flow channel 166)


It is noted that limitations directed to ultrasound image formation and the transmission and reception of such signals are considered intended uses of the claimed device which do not recite structural elements which differentiate the claimed invention from the cited prior art.
	Additionally the tissue construct and limitations defining this are directed to materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art.

Regarding claim 2 Welter discloses all the claim limitations as set forth above as well as the device, wherein the base includes at least one securing extension configured to hold the platen in abutment with the base. (See Welter Fig. 4 wherein securing extensions formed by 94-96 are configured to hold the platen in abutment with the base.)

Regarding claim 3 Welter discloses all the claim limitations as set forth above as well as the device wherein the at least one securing extension includes two separate securing extensions. (See Welter Fig. 4 wherein where are 4 individual securing extensions formed by 94-96 are configured to hold the platen in abutment with the base.)

Regarding claim 5 Welter discloses all the claim limitations as set forth above as well as the device wherein the platen further includes a skirt extending from a bottom surface of the platen. (See Welter Fig. 4 wherein gasket 92 extends downward from and surrounds the outer perimeter of the platen and is thus a skirt.)


Regarding claim 22 Welter discloses all the claim limitations as set forth above as well as the device wherein the platen is configured to be removed from the base by sliding the platen horizontal out from under the securing extension. (See Welter Figs. 1-4 wherein the platen is discconectable from the base by removing the securing extensions 94-96.  When said securing extensions are removed said platen is fully capable of sliding horizontally out from under neat said securing extensions.)
Limitations directed to intended uses of the claimed device, i.e. horizontal sliding, do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner as described above.)




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vunjak-Novakovic et al. (US 2011/0136225) discloses a bioreactor with perfusion chamber formed in a housing with various platens therein for perfusing tissues.

Response to Arguments

Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The examiner has specifically pointed out in the rejections above why the cited prior art teaches the newly amended claim features. The applicant has not specifically described why these features are not present in the cited prior art but merely alleges that this is so which is not persuasive. As such the claims stand rejected for the reasons described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799